EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-159477 on Form S-3 of Wisconsin Power and Light Company of our report dated February 4, 2010 relating to the financial statements of American Transmission Company LLC, appearing in this Annual Report on Form 10-K of Wisconsin Power and Light Company for the year ended December 31, 2009. /s/ DELOITTE & TOUCHE LLP DELOITTE & TOUCHE LLP Milwaukee, Wisconsin February
